department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ' nov uniform issue list e tv ef er t taxpayer’s ssn control number legend taxpayer ira a financial_institution b account c amount amount individual d dear this letter is in response to a request for a letter_ruling dated date as supplemented by a facsimile dated date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from your individual_retirement_account ira a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age represents that on date taxpayer liquidated ira a and used the proceeds amount to purchase a certificate of deposit cd in account c a non-ira account also maintained with financial_institution b taxpayer apparently believed amount was improperly withdrawn and he sought to transfer the assets in ira a to a safer investment vehicle taxpayer asserts that his failure to accomplish a rollover ‘within the 60-day period prescribed by sec_408 was to his various medical problems which impaired his ability to make financial decisions taxpayer further represents that amount is now in account c and has not been used for any purpose taxpayer received a form 1099-r for from financial_institution b showing a taxable_amount equal to amount individual d his son who has been looking after taxpayer’s affairs became aware of the distribution from taxpayer’s ira while preparing his tax_return taxpayer’s family members represent taxpayer suffers from conditions which have affected his cognitive abilities over an extended period and has only a sixth grade education the ruling_request is accompanied by a letter from the taxpayer’s doctor which confirms states in part that the taxpayer’s current medical conditions along with his dementia level have put him in a state of limited ability to understand written and oral matters based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - ' i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or regard to sec_408 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without - ‘ sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers ‘ ' sec_408 of the code provides that the secretary may waive the 60-day _ requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code ' revproc_2003_16 2003_4_irb_359 date provides that in determining ' whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including ‘errors committed by a fihancial institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred _the information presented and the documentation submitted by taxpayer is consistent with the taxpayer’s assertion that the taxpayer’s failure to accomplish a timely rollover of amount was due to medical conditions which impaired his ability to manage his financial affairs therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a - power_of_attorney on file in this office contact if you wish to inquire about this ruling please se t ep ra t1 ld y at sincerely yours yh manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
